Memorandum: On appeal from an order that adjudicated him to be a juvenile delinquent and placed him on probation for a term of six months, respondent contends only that, by imposing a term of probation and issuing an order of protection, Family Court failed to adopt the “least restrictive available alternative” as required by Family Court Act § 352.2 (2) (a). Inasmuch as the term of probation and order of protection issued by the court have expired, this appeal is moot (see Matter of Alex N., 255 AD2d 626, 627 [1998]). Present — Scudder, EJ., Smith, Fahey, Lindley and Martoche, JJ.